Case 6:19-cv-01864-PGB-LRH Document 75 Filed 06/11/21 Page 1 of 2 PageID 1033




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISON

ASHLEY MERARD,
                                            Case No.: 6:19-cv-01864-PGB-LRH
      Plaintiff,

v.

MAGIC BURGERS, LLC.,
a Foreign Limited Liability Company,

     Defendant.
____________________________________/


                    DEFENDANT’S NOTICE OF APPEAL

      NOTICE IS GIVEN that Defendant, Magic Burgers, LLC, appeals to the

 United States Court of Appeals for the Eleventh Circuit the Verdict rendered May

 4, 2021 (Doc. 61) pursuant to Federal Rule of Appellate Procedure Rule 3(a). The

 Judgment in the matter was entered on May 12, 2021 (Doc. 68), making it a final

 order subject to appeal.

      Respectfully submitted this 11th day of June, 2021.

                               KAUFMAN, DOLOWICH & VOLUCK, LLP

                               /s/ Christopher E. Brown
                               ABBYE E. ALEXANDER, ESQUIRE
                               Florida Bar No.: 662348
                               CHRISTOHER E. BROWN, ESQUIRE
                               Florida Bar No.: 71568
                               JESSE D. DRAWAS, ESQUIRE
                               Florida Bar No. 68654
Case 6:19-cv-01864-PGB-LRH Document 75 Filed 06/11/21 Page 2 of 2 PageID 1034




                               orlandopleadings@kdvlaw.com
                               301 E Pine Street, Suite 840
                               Orlando, Florida 32801
                               Tel: (407) 789-0244
                               Fax: (888) 502-6353
                               Attorneys for Defendant.

                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via CM/ECF or email to: Mary E. Lytle Esq., Lytle & Barszcz, 533

Versailles Drive, 2nd Floor, Maitland, Florida 32751 at mlytle@lblaw.attorney on

this 11th day of June, 2021.

                               KAUFMAN, DOLOWICH & VOLUCK, LLP

                                    /s/ Christopher E. Brown
                                    ABBYE E. ALEXANDER, ESQUIRE
                                    Florida Bar No.: 662348
                                    CHRISTOHER E. BROWN, ESQUIRE
                                    Florida Bar No.: 71568
                                    JESSE D. DRAWAS, ESQUIRE
                                    Florida Bar No. 68654
                                    orlandopleadings@kdvlaw.com
                                    301 E Pine Street, Suite 840
                                    Orlando, Florida 32801
                                    Tel: (407) 789-0244
                                    Fax: (888) 502-6353
                                    Attorneys for Defendant.




                                       2
